Exhibit 99.1 SECTION 13(r) DISCLOSURE The disclosures reproduced below were initially included in periodic reports filed with the Securities and Exchange Commission (the “SEC”) by The Blackstone Group L.P. (“Blackstone”), Hilton Worldwide Holdings Inc. (“Hilton”), Travelport Worldwide Limited (“Travelport”), as applicable, with respect to the fiscal quarters ended March 31, 2015, June 30, 2015 and September 30, 2015 and with respect to the fiscal year ended December 31, 2015, in accordance with Section 13(r) of the Securities Exchange Act of 1934, as amended. As of the date SeaWorld Entertainment, Inc. (“SeaWorld”) filed its Form 10-K for the fiscal year ended December 31, 2015 with the SEC, neither Blackstone nor Hilton had filed its Form 10-K for the fiscal year ended December 31, 2015.Hilton and Travelport may be considered affiliates of Blackstone, and therefore affiliates of SeaWorld. SeaWorld did not independently verify or participate in the preparation of any of these disclosures. Travelport included the following disclosure in its Quarterly Report on Form 10-Q for the quarterly period ended March 31, 2015: Trade Sanctions Disclosure “As part of our global business in the travel industry, we provide certain passenger travel related Travel Commerce Platform and Technology Services to Iran Air. We also provide certain airline Technology Services to Iran Air Tours. All of these services are either exempt from applicable sanctions prohibitions pursuant to a statutory exemption permitting transactions ordinarily incident to travel or, to the extent not otherwise exempt, specifically licensed by the U.S. Office of Foreign Assets Control. Subject to any changes in the exempt/licensed status of such activities, we intend to continue these business activities, which are directly related to and promote the arrangement of travel for individuals. The gross revenue and net profit attributable to these activities in the quarter ended March 31, 2015 were approximately $157,000 and $109,000, respectively.” Travelport included the following disclosure in its Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2015: Trade Sanctions Disclosure “As part of our global business in the travel industry, we provide certain passenger travel related Travel Commerce Platform and Technology Services to Iran Air. We also provide certain airline Technology Services to Iran Air Tours. All of these services are either exempt from applicable sanctions prohibitions pursuant to a statutory exemption permitting transactions ordinarily incident to travel or, to the extent not otherwise exempt, specifically licensed by the U.S. Office of Foreign Assets Control. Subject to any changes in the exempt/licensed status of such activities, we intend to continue these business activities, which are directly related to and promote the arrangement of travel for individuals. The gross revenue and net profit attributable to these activities in the quarter ended June 30, 2015 were approximately $145,000 and $104,000, respectively.” Travelport Limited included the following disclosure in its Quarterly Report on Form 10-Q for the quarterly period ended September 30, 2015: Trade Sanctions Disclosure “As part of our global business in the travel industry, we provide certain passenger travel related Travel Commerce Platform and Technology Services to Iran Air. We also provide certain Technology Services to Iran Air Tours. All of these services are either exempt from applicable sanctions prohibitions pursuant to a statutory exemption permitting transactions ordinarily incident to travel or, to the extent not otherwise exempt, specifically licensed by the U.S. Office of Foreign Assets Control. Subject to any changes in the exempt/licensed status of such 2 activities, we intend to continue these business activities, which are directly related to and promote the arrangement of travel for individuals. The gross revenue and net profit attributable to these activities in the quarter ended September 30, 2015 were approximately $133,000 and $94,000, respectively.” Hilton included the following disclosure in its Quarterly Report on Form 10-Q for the quarterly period ended September 30, 2015: Iran Sanctions Disclosure “During the fiscal quarter ended September 30, 2015, an Iranian governmental delegation stayed at the Transcorp Hilton Abuja for one night. The stays were booked and paid for by the government of Nigeria. The hotel received revenues of approximately $5,320 from these dealings. Net profit to Hilton Worldwide Holdings Inc. (“Hilton”) from these dealings was approximately $495. Hilton believes that the hotel stays were exempt from the Iranian Transactions and Sanctions Regulations, 31 C.F.R. Part 560, pursuant to the International Emergency Economic Powers Act (“IEEPA”) and under 31 C.F.R. Section 560.210 (d). The Transcorp Hilton Abuja intends to continue engaging in future similar transactions to the extent they remain permissible under applicable laws and regulations.” Travelport included the following disclosure in its Annual Report on Form 10-K for the fiscal year ended December 31, 2015: Trade Sanctions Disclosure “As part of our global business in the travel industry, we provide certain passenger travel related Travel Commerce Platform and Technology Services to Iran Air. We also provide certain Technology Services to Iran Air Tours. All of these services are either exempt from applicable sanctions prohibitions pursuant to a statutory exemption permitting transactions ordinarily incident to travel or, to the extent not otherwise exempt, specifically licensed by the U.S. Office of Foreign Assets Control. Subject to any changes in the exempt/licensed status of such activities, we intend to continue these business activities, which are directly related to and promote the arrangement of travel for individuals. The gross revenue and net profit attributable to these activities for the year ended December31, 2015 were approximately $551,000 and $389,000, respectively, and $660,000 and $470,000 for the year ended December31, 2014, respectively.”
